


Exhibit 10.24

 

RIGEL PHARMACEUTICALS, INC.

 

AMENDED AND RESTATED CHANGE OF CONTROL SEVERANCE PLAN

 

Section 1.              INTRODUCTION.

 

The Rigel Pharmaceuticals, Inc. Change of Control Severance Plan (the “Plan”)
was originally established effective December 17, 2007 and was amended and
restated effective November 13, 2008.  The purpose of the Plan is to provide for
the payment of severance benefits to certain eligible executives of Rigel
Pharmaceuticals, Inc. (the “Company”) who meet the eligibility criteria set
forth in Section 2(a) below.  This Plan supersedes any severance plan, policy or
practice with respect to Qualifying Terminations (as defined below), whether
formal or informal, written or unwritten, previously announced or maintained by
the Company.  This Plan document also is the Summary Plan Description for the
Plan.  The Company hereby amends and restates the Plan in its entirety effective
January 1, 2011 as set forth herein.

 

Section 2.              ELIGIBILITY FOR BENEFITS.

 

(a)           General Rules.  Subject to the requirements of the Plan, the
Company will grant the severance benefits described in Section 3 to Eligible
Employees.

 

(1)           Definition of “Eligible Employee.”  For purposes of this Plan, an
Eligible Employee is an employee of the Company serving as an Executive Officer
(as defined in 3b-7 of the General Rules and Regulations promulgated under the
Securities Exchange Act of 1934, as amended, and qualifying for treatment as an
officer under Section 16 of the Security Exchange Act of 1934, as amended) at
the time he or she suffers a “Qualifying Termination” (as defined below).  The
Plan Administrator shall make the determination of whether an employee is an
Eligible Employee, and such determination shall be binding and conclusive on all
persons.  Temporary employees and independent contractors are not eligible for
severance benefits under the Plan.

 

(2)           Obligations of Eligible Employees.  In order to receive any
benefits under the Plan:

 

(i)            the Eligible Employee must remain on the job and satisfactorily
provide services to the Company until his or her date of termination;

 

(ii)           the Eligible Employee must execute and return to the Company a
general waiver and release in substantially the form attached hereto as
Exhibit A, Exhibit B or Exhibit C, as applicable, within the time frame set
forth therein (the “Release”) and such release must become effective in
accordance with its terms but not later than the 60th day following the
termination of employment (with the Company having the authority, in its
discretion, to modify the form of the required release to comply with applicable
law and to determine the form of the required release, which may be incorporated
into a termination agreement or other agreement with the Eligible Employee) and
notwithstanding the payment schedules set forth in Appendix A, no benefits will
be paid prior to the effective date of the Release but rather on the first
regular payroll pay day following the effective date of the Release, the Company
will pay the Eligible Employee the benefits the Eligible Employee would
otherwise have received on or prior to such date but for the delay in payment
related to the effectiveness of the Release, with the balance of the benefits
being paid as originally scheduled; and

 

1

--------------------------------------------------------------------------------


 

(iii)         the Eligible Employee must remain in compliance with his or her
continuing obligations to the Company, including obligations under his or her
Employee Proprietary Information and Inventions Assignment Agreement (such form,
or any similar form, the “Proprietary Agreement”).

 

(b)           Exceptions to Benefit Entitlement.  An employee who otherwise is
an Eligible Employee will not receive benefits under the Plan (or will receive
reduced benefits under the Plan) in the following circumstances, as determined
by the Company in its sole discretion:

 

(1)           The employee is covered by any other severance or separation pay
plan, policy or practice of the Company or has executed an individually
negotiated employment contract or agreement with the Company relating to
severance benefits, in either case with respect to severance benefits payable
upon an event that constitutes a Qualifying Termination (used herein as defined
herein), and such agreement, plan, policy or practice is in effect on his or her
termination date.  In such case, the employee’s severance benefit upon a
Qualifying Termination, if any, shall be governed by the terms of such
agreement, plan, policy or practice and shall be governed by this Plan only to
the extent that (i) the employee elects to waive and release all claims and
rights the employee has to severance pay or benefits upon a Qualifying
Termination under such agreement, plan, policy, or practice or (ii) the
reduction pursuant to Section 3(c) below does not entirely eliminate benefits
under this Plan.

 

(2)           The employee’s employment terminates other than as a result of a
Qualifying Termination (including a termination for Cause prior to the effective
date of a previously scheduled Qualifying Termination, a termination as a result
of death or disability, or the employee voluntarily terminates employment with
the Company other than as a Resignation for Good Reason.  Voluntary terminations
include, but are not limited to, resignation, retirement, failure to return from
a leave of absence on the scheduled date and/or termination in order to accept
employment with another entity (including but not limited to any entity that is
wholly or partly owned (directly or indirectly) by the Company or an affiliate
of the Company.)).

 

(3)           The employee has not signed an enforceable Proprietary Agreement
covering the employee’s period of employment with the Company (and with any
predecessor) and does not confirm in writing that he or she is and shall remain
subject to the terms of that Proprietary Agreement.

 

(4)           Following notice of a Qualifying Termination, the employee’s
behavior rises to level of Cause for termination.

 

(c)           An involuntary termination without “Cause” means an involuntary
termination of an employee’s employment by the Company other than as a result of
death or disability and other than for one of the following reasons:

 

2

--------------------------------------------------------------------------------


 

(1)           an intentional action or intentional failure to act by the
employee that was performed in bad faith and to the material detriment of the
business of the Company or an Employer;

 

(2)           an employee’s intentional refusal or intentional failure to act in
accordance with any lawful and reasonable order of his or her superiors that has
not been cured within ten (10) days after written notice from the Company, or
that has caused irreparable damage incapable of cure;

 

(3)           an employee’s habitual or gross neglect of the duties of
employment that has not been cured within ten (10) days after written notice
from the Company, or that has caused irreparable damage incapable of cure;

 

(4)           an employee’s indictment, charge, or conviction of a felony or any
crime involving moral turpitude, or participation in any act of theft or
dishonesty, in each case, that has had or could reasonably be expected to have a
material detrimental effect on the business of the Company; or

 

(5)           an employee’s violation of any material provision of the
Proprietary Agreement or violation of any material provision of any other
written Company policy or procedure.

 

(d)           A “Change of Control” means the consummation, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

 

(1)           a sale, lease or other disposition of all or substantially all of
the assets of the Company, other than a sale, lease or other disposition of all
or substantially all of the assets of the Company to an entity, more than fifty
percent (50%) of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the outstanding voting securities of the Company immediately
prior to such sale, lease or other disposition;

 

(2)           a merger, consolidation or similar transaction involving (directly
or indirectly) the Company and, immediately after the consummation of such
merger, consolidation or similar transaction, the stockholders of the Company
immediately prior thereto do not own, directly or indirectly, either
(A) outstanding voting securities representing more than fifty percent (50%) of
the combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving entity in such
merger, consolidation or similar transaction, in each case in substantially the
same proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such transaction; or

 

(3)           any “Exchange Act Person” becomes the owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction.

 

3

--------------------------------------------------------------------------------


 

(e)           An “Exchange Act Person” means any natural person, entity or
“group” (within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended), except that “Exchange Act Person” shall not include
(1) the Company or any subsidiary of the Company, (2) any employee benefit plan
of the Company or any subsidiary of the Company or any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any subsidiary of the Company, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, (4) an entity owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company; or (5) any natural
person, entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) that, as of the effective date of
this Plan, is the owner, directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities.

 

(f)            A “Qualifying Termination” means an involuntary termination
without Cause or a Resignation for Good Reason and in either case provided such
termination is a separation from service” (as such term is defined in
Section 1.409A-1(h) of the Treasury Regulations) and such termination occurs on
or within eighteen (18) months following the effective date of the Change of
Control.

 

(g)           A “Resignation for Good Reason” means the Eligible Employee has
resigned from all positions he or she then-holds with the Company (or any
successor thereto):

 

(1)           one of the following actions has been taken:

 

(i)            there is a material diminution of Eligible Employee’s authority,
including but not limited to decision-making authority, duties, or
responsibilities;

 

(ii)           there is a material reduction in the Eligible Employee’s annual
base compensation (including the base salary and target bonus opportunity),
where material is considered greater than 5%;

 

(iii)         the Eligible Employee is required to relocate his or her primary
work location to a facility or location that would increase the Eligible
Employee’s one way commute distance by more than twenty (20) miles from the
Eligible Employee’s primary work location as of immediately prior to such
change;

 

(iv)          A material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Eligible Employee is required to
report, including a requirement that the Eligible Employee report to a corporate
officer or employee instead of reporting directly to the board of directors of a
corporation (or similar governing body with respect to an entity other than a
corporation);

 

(v)            A material diminution in the budget over which the Eligible
Employee retains authority;

 

(vi)          the Eligible Employee is required, as a condition to continued
service, to enter into any agreement with the Company or a successor thereto
regarding confidentiality, non-competition, non-solicitation or other similar
restrictive covenant that is materially more restrictive than under the
Proprietary Agreement;

 

4

--------------------------------------------------------------------------------


 

(vii)         the Company materially breaches its obligations under this Plan or
any then-effective written employment agreement with the Eligible Employee; or

 

(viii)        any acquirer, successor or assign of the Company fails to assume
and perform, in all material respects, the obligations of the Company hereunder;
and

 

(2)           the Eligible Employee provides written notice to the Company’s
General Counsel within the 60-day period immediately following such action; and

 

(3)           such action is not remedied by the Company within thirty (30) days
following the Company’s receipt of such written notice; and

 

(4)           the Eligible Employee’s resignation is effective not later than
sixty (60) days after the expiration of such thirty (30) day cure period.

 

Section 3.              AMOUNT OF BENEFIT.

 

(a)           Severance Benefits.  Subject to the terms and conditions of the
Plan, the severance benefits that shall be provided to Eligible Employees under
the Plan are set forth in Appendix A.

 

(b)           Additional Benefits.  Notwithstanding the foregoing, the Company
may, in its sole discretion, authorize benefits in an amount in addition to
those benefits set forth in Section 3(a) to an Eligible Employee.  The provision
of any such benefits to an Eligible Employee shall in no way obligate the
Company to provide such benefits to any other Eligible Employee or to any other
employee, even if similarly situated.  Receipt of benefits under this Plan
pursuant to such exceptions may be subject to a covenant of confidentiality and
non-disclosure.

 

(c)           Certain Reductions.  The Company shall reduce an Eligible
Employee’s severance benefits under this Plan, in whole or in part, by any other
severance benefits, pay in lieu of notice, or other similar benefits payable to
the Eligible Employee by the Company in connection with the Eligible Employee’s
Qualifying Termination, including but not limited to any payments or benefits
that are due pursuant to (i) any other severance plan, policy or practice, or
any individually negotiated employment contract or agreement with the Company
relating to severance benefits, in each case, as is in effect on the Eligible
Employee’s termination date, (ii) any applicable legal requirement, including,
without limitation, the Worker Adjustment and Retraining Notification Act (the
“WARN Act”), or (iii) any Company policy or practice providing for the Eligible
Employee to remain on the payroll without being in active service for a limited
period of time after being given notice of the termination of the Eligible
Employee’s employment.  The benefits provided under this Plan are intended to
satisfy, to the greatest extent possible, any and all statutory obligations that
may arise out of an Eligible Employee’s termination of employment, and the Plan
Administrator shall so construe and implement the terms of the Plan.  In the
Company’s sole discretion, such reductions may be applied on a retroactive
basis, with severance benefits previously paid being recharacterized as payments
pursuant to the Company’s statutory obligation.

 

5

--------------------------------------------------------------------------------


 

(d)           Parachute Payments. If any payment or benefit an Eligible Employee
would receive pursuant to a Change in Control from the Company or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be equal to the Reduced
Amount.  The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Eligible Employee’s
receipt, on an after-tax basis, of the greater economic benefit notwithstanding
that all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reduction shall occur in the
manner that results in the greatest economic benefit for the Eligible Employee. 
If more than one method of reduction will result in the same economic benefit,
the items so reduced will be reduced pro rata.

 

In the event it is subsequently determined by the Internal Revenue Service that
some portion of the Reduced Amount as determined pursuant to clause (x) in the
preceding paragraph is subject to the Excise Tax, the Eligible Employee agrees
to promptly return to the Company a sufficient amount of the Payment so that no
portion of the Reduced Amount is subject to the Excise Tax.  For the avoidance
of doubt, if the Reduced Amount is determined pursuant to clause (y) in the
preceding paragraph, the Eligible Employee will have no obligation to return any
portion of the Payment pursuant to the preceding sentence.

 

Unless the Eligible Employee and the Company agree on an alternative accounting
firm or law firm, the accounting firm engaged by the Company for general tax
compliance purposes as of the day prior to the effective date of the Change in
Control shall perform the foregoing calculations.  If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company shall appoint a
nationally recognized accounting or law firm to make the determinations required
hereunder.  The Company shall bear all expenses with respect to the
determinations by such accounting or law firm required to be made hereunder.

 

The Company shall use commercially reasonable efforts to cause the accounting or
law firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to the Eligible
Employee and the Company within fifteen (15) calendar days after the date on
which the Eligible Employee’s right to a Payment is triggered (if requested at
that time by the Eligible Employee or the Company) or such other time as
requested by the Eligible Employee or the Company.

 

6

--------------------------------------------------------------------------------


 

(e)           Code Section 409A.   If the Company (or, if applicable, the
successor entity thereto) determines that the payments and benefits provided
under the Plan (the “Plan Payments”) constitute “deferred compensation” under
Code Section 409A (together, with any state law of similar effect,
“Section 409A”) and an Eligible Employee is a “specified employee” of the
Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) (a “Specified Employee”), then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Plan Payments shall be delayed as follows:  on
the earliest to occur of (1) the date that is six months and one day after a
“separation from service” (as such term is defined in Section 1.409A-1(h) of the
Treasury Regulations), and (2) the date of the Eligible Employee’s death (such
earliest date, the “Delayed Initial Payment Date”), and the Company (or the
successor entity thereto, as applicable) shall then (i) pay to the Eligible
Employee a lump sum amount equal to the sum of the Plan Payments that the
Eligible Employee would otherwise have received through the Delayed Initial
Payment Date if the commencement of the payment of the Plan Payments had not
been delayed pursuant to this Section 3(e) and (ii) commence paying the balance
of the Plan Payments in accordance with the applicable payment schedules set
forth in on Appendix A.  Prior to the imposition of any delay on the Plan
Payments as set forth above, it is intended that (A) each installment of the
Plan Payments provided in Appendix A be regarded as a separate “payment” for
purposes of Treasury Regulations Section 1.409A-2(b)(2)(i), (B) all Plan
Payments provided in Appendix A satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A provided under Treasury
Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii), and (C) the Plan
Payments consisting of COBRA premiums also satisfy, to the greatest extent
possible, the exemption from the application of Section 409A provided under
Treasury Regulations Section 1.409A-1(b)(9)(v).

 

Section 4.              COMPANY PROPERTY.

 

(a)           Return of Company Property.  An Eligible Employee will not be
entitled to any severance under the Plan unless and until the Eligible Employee
returns all Company Property.  For this purpose, “Company Property” means all
paper and electronic company documents (and all copies thereof) created and/or
received by the Eligible Employee during his or her period of employment with
the Company and other Company Property which the Eligible Employee had in his or
her possession or control at any time, including, but not limited to, Company
and/or Employer files, notes, drawings records, plans, forecasts, reports,
studies, analyses, proposals, agreements, financial information, research and
development information, sales and marketing information, operational and
personnel information, specifications, code, software, databases,
computer-recorded information, tangible property and equipment (including, but
not limited to, leased vehicles, computers, computer equipment, software
programs, facsimile machines, mobile telephones, servers), credit and calling
cards, entry cards, identification badges and keys; and any materials of any
kind which contain or embody any proprietary or confidential information of the
Company and/or an Employer (and all reproductions thereof in whole or in part). 
As a condition to receiving benefits under the Plan, Eligible Employees must not
make or retain copies, reproductions or summaries of any such Company Property. 
However, an Eligible Employee is not required to return his or her personal
copies of documents evidencing the Eligible Employee’s hire, termination,
compensation, benefits and stock options and any other documentation received as
a shareholder of the Company.

 

7

--------------------------------------------------------------------------------

 

(b)           Transition of Work.  An Eligible Employee will not be entitled to
any severance benefit under the Plan unless and until the Eligible Employee
(1) has satisfactorily transitioned his or her work and information concerning
his or her work to the Company to the extent reasonably requested in writing by
the Company and (2) has provided the Company with all logins, passwords,
passcodes and similar information created by the Eligible Employee for
documents, email and electronic files that the Eligible Employee created or used
on Company systems.

 

Section 5.              TIME OF PAYMENT AND FORM OF BENEFIT.

 

Except as otherwise provided in Section 3, all severance benefits under the Plan
shall be paid at the time and in the form provided in Appendix A following the
Eligible Employee’s satisfaction of all of the requirements under the Plan.  All
payments under the Plan will be subject to applicable withholding for federal,
state and local taxes.  If an Eligible Employee is indebted to the Company at
his or her termination date, the Company reserves the right to offset any
severance payments under the Plan by the amount of such indebtedness. 
Additionally, if an Eligible Employee is subject to withholding for taxes
related to any non-Plan benefits, the Company may offset any severance payments
under the Plan by the amount of such withholding taxes.  However, payments under
the Plan will not be subject to any other deductions such as, but not limited
to, 401(k) plan contributions and/or 401(k) loan repayments or other employee
benefit and benefit plan contributions.

 

Section 6.              RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

 

(a)           Exclusive Discretion.  The Plan Administrator is the Company.  As
Plan Administrator, the Company is the named fiduciary charged with the
responsibility for administering the Plan.  The Plan Administrator shall have
the exclusive discretion and authority to establish rules, forms, and procedures
for the administration of the Plan and to construe and interpret the Plan and to
decide any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan.  The Plan Administrator may delegate any or all of
its administrative duties to an officer of the Company and any such delegation
shall convey with it the full discretionary authority of the Plan Administrator
to carry out the delegated duties.  The Company or the Plan Administrator shall
indemnify and hold harmless any person to whom it delegated its
responsibilities; provided, however, such person does not act with gross
negligence or willful misconduct.  The rules, interpretations, computations and
other actions of the Plan Administrator or its delegate shall be binding and
conclusive on all persons.

 

(b)           Termination; Amendment.

 

(1)           This Plan will automatically renew on January 1, 2012 and each
subsequent January 1st if no Change of Control has occurred by that date.  If a
Change of Control has occurred by that date, this Plan will terminate on the
date that is eighteen (18) months and one (1) day after the effective date of
the Change of Control;  provided, however, that no such termination shall affect
the right to any unpaid benefit of any Eligible Employee whose Qualifying
Termination date has occurred prior to such date, and such unpaid benefit rights
shall continue to be governed by the terms of this plan.

 

8

--------------------------------------------------------------------------------


 

(2)           The Company reserves the right to amend this Plan (including the
exhibits and appendices hereto) and the benefits provided hereunder at any time
prior to a Change of Control of the Company; provided, however, that no such
amendment shall affect the right to any unpaid benefit of any Eligible Employee
whose Qualifying Termination date has occurred prior to amendment of the Plan.

 

(3)           Any purported amendment or termination of this Plan (and the
exhibits and appendices hereto) upon or following a Change of Control of the
Company will not be effective as to any Eligible Employee who has not consented,
in writing, to such amendment or termination. Any action amending or terminating
the Plan shall be in writing and executed by a duly authorized executive officer
of the Company.

 

Section 7.              NO IMPLIED EMPLOYMENT CONTRACT.

 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

 

Section 8.              LEGAL CONSTRUCTION.

 

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of California (without
regard to principles of conflict of laws).

 

Section 9.              CLAIMS, INQUIRIES AND APPEALS.

 

(a)           Applications for Benefits and Inquiries.  Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Plan Administrator in writing by an
applicant (or his or her authorized representative).  The Plan Administrator is:

 

Rigel Pharmaceuticals, Inc.

Attn: General Counsel

1180 Veterans Boulevard

South San Francisco, CA 94080

 

(b)           Denial of Claims.  In the event that any application for benefits
is denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial.  Any electronic notice will comply with
the regulations of the U.S. Department of Labor.  The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

 

(1)           the specific reason or reasons for the denial;

 

9

--------------------------------------------------------------------------------


 

(2)           references to the specific Plan provisions upon which the denial
is based;

 

(3)           a description of any additional information or material that the
Plan Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 

(4)           an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d) below.

 

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application.  If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

(c)           Request for a Review.  Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied.  A request
for a review shall be in writing and shall be addressed to:

 

Rigel Pharmaceuticals, Inc.

Attn: General Counsel

1180 Veterans Boulevard

South San Francisco, CA 94080

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim.  The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim.  The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

10

--------------------------------------------------------------------------------


 

(d)           Decision on Review.  The Plan Administrator will act on each
request for review within sixty (60) days after receipt of the request, unless
special circumstances require an extension of time (not to exceed an additional
sixty (60) days), for processing the request for a review.  If an extension for
review is required, written notice of the extension will be furnished to the
applicant within the initial sixty (60) day period.  This notice of extension
will describe the special circumstances necessitating the additional time and
the date by which the Plan Administrator is to render its decision on the
review.  The Plan Administrator will give prompt, written or electronic notice
of its decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor.  In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:

 

(1)           the specific reason or reasons for the denial;

 

(2)           references to the specific Plan provisions upon which the denial
is based;

 

(3)           a statement that the applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim; and

 

(4)           a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

 

(e)           Rules and Procedures.  The Plan Administrator will establish
rules and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims. 
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

 

(f)            Exhaustion of Remedies.  No legal action for benefits under the
Plan may be brought until the applicant (i) has submitted a written application
for benefits in accordance with the procedures described by Section 10(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal.  Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 10, the
applicant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

 

Section 10.            BASIS OF PAYMENTS TO AND FROM PLAN.

 

The Plan shall be unfunded, and all benefits under the Plan shall be paid only
from the general assets of the Company.  An Eligible Employee’s right to receive
payments under the Plan is no greater than that of the Company’s unsecured
general creditors.  Therefore, if the Company were to become insolvent, the
Eligible Employee might not receive benefits under the Plan.

 

11

--------------------------------------------------------------------------------


 

Section 11.            OTHER PLAN INFORMATION.

 

(a)           Employer and Plan Identification Numbers. The Employer
Identification Number assigned to the Company (which is the “Plan Sponsor” as
that term is used in ERISA) by the Internal Revenue Service is 94-3248524.  The
Plan Number assigned to the Plan by the Plan Sponsor pursuant to the
instructions of the Internal Revenue Service is 510.

 

(b)           Ending Date for Plan’s Fiscal Year and Type of Plan.  The date of
the end of the fiscal year for the purpose of maintaining the Plan’s records is
December 31.  The Plan is a welfare benefit plan.

 

(c)           Agent for the Service of Legal Process.  The agent for the service
of legal process with respect to the Plan is:

 

Rigel Pharmaceuticals, Inc.

Attn: General Counsel

1180 Veterans Boulevard

South San Francisco, CA 94080

 

(d)           Plan Sponsor and Administrator.  The Plan Sponsor and the “Plan
Administrator” of the Plan is:

 

Rigel Pharmaceuticals, Inc.

Attn: General Counsel

1180 Veterans Boulevard

South San Francisco, CA 94080

 

The Plan Sponsor’s and Plan Administrator’s telephone number is (650) 624-1100
and facsimile number is (650) 624-1101.

 

Section 12.            STATEMENT OF ERISA RIGHTS.

 

Participants in this Plan are entitled to certain rights and protections under
ERISA.  If you are an Eligible Employee, you are considered a participant in the
Plan and, under ERISA, you are entitled to:

 

(a)           Receive Information About Your Plan and Benefits

 

(1)           Examine, without charge, at the Plan Administrator’s office and at
other specified locations, such as worksites, all documents governing the Plan
and a copy of the latest annual report (Form 5500 Series), if applicable, filed
by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration;

 

(2)           Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description.  The Administrator may make a reasonable charge for the
copies; and

 

12

--------------------------------------------------------------------------------


 

(3)           Receive a summary of the Plan’s annual financial report, if
applicable.  The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report.

 

(b)           Prudent Actions by Plan Fiduciaries.  In addition to creating
rights for Plan participants, ERISA imposes duties upon the people who are
responsible for the operation of the employee benefit plan.  The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries.  No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.

 

(c)           Enforce Your Rights.  If your claim for a Plan benefit is denied
or ignored, in whole or in part, you have a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules as set forth in detail in
Section 10 herein.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court and you are not required to follow the claims
procedure set forth in Section 10 herein.  In such a case, the court may require
the Plan Administrator to provide the materials and pay you up to $110 a day
until you receive the materials, unless the materials were not sent because of
reasons beyond the control of the Plan Administrator.

 

If you have completed the claims and appeals procedure described in Section 10
and have a claim for benefits which is denied or ignored, in whole or in part,
you may file suit in a state or Federal court.

 

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court.  The court will decide who should pay court costs and legal fees.  If you
are successful, the court may order the person you have sued to pay these costs
and fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

(d)           Assistance with Your Questions.  If you have any questions about
the Plan, you should contact the Plan Administrator.  If you have any questions
about this statement or about your rights under ERISA, or if you need assistance
in obtaining documents from the Plan Administrator, you should contact the
nearest office of the Employee Benefits Security Administration, U.S. Department
of Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.  You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration or accessing its website at http://www.dol.gov/ebsa/.

 

13

--------------------------------------------------------------------------------


 

Section 13.            GENERAL PROVISIONS.

 

(a)           Notices.  Any notice, demand or request required or permitted to
be given by either the Company or an Eligible Employee pursuant to the terms of
this Plan shall be in writing and shall be deemed given when delivered
personally or deposited in the U.S. mail, with postage prepaid, and addressed to
the parties, in the case of the Company, at the address set forth in
Section 12(d) and, in the case of an Eligible Employee, at the address as set
forth in the Company’s employment file maintained for the Eligible Employee as
previously furnished by the Eligible Employee or such other address as a party
may request by notifying the other in writing.

 

(b)           Transfer and Assignment.  The rights and obligations of an
Eligible Employee under this Plan may not be transferred or assigned without the
prior written consent of the Company.  This Plan shall be binding upon any
person who is a successor by merger, acquisition, consolidation or otherwise to
the business formerly carried on by the Company without regard to whether or not
such person or entity actively assumes the obligations hereunder.  Following a
Change of Control, any references to the “Company” in this Plan shall be deemed
to be references also to any successor to the company.

 

(c)           Waiver.  Any party’s failure to enforce any provision or
provisions of this Plan shall not in any way be construed as a waiver of any
such provision or provisions, nor prevent any party from thereafter enforcing
each and every other provision of this Plan.  The rights granted the parties
herein are cumulative and shall not constitute a waiver of any party’s right to
assert all other legal remedies available to it under the circumstances.

 

(d)           Severability.  Should any provision of this Plan be declared or
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

 

(e)           Section Headings.  Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.

 

Section 14.            CIRCULAR 230 DISCLAIMER.

 

THE FOLLOWING DISCLAIMER IS PROVIDED IN ACCORDANCE WITH THE INTERNAL REVENUE
SERVICE’S CIRCULAR 230 (21 CFR PART 10).  ANY ADVICE IN THIS PLAN IS NOT
INTENDED OR WRITTEN TO BE USED, AND IT CANNOT BE USED BY YOU FOR THE PURPOSE OF
AVOIDING ANY PENALTIES THAT MAY BE IMPOSED ON YOU.  ANY ADVICE IN THIS PLAN WAS
WRITTEN TO SUPPORT THE PROMOTION OR MARKETING OF PARTICIPATION IN THE COMPANY’S
CHANGE OF CONTROL SEVERANCE PLAN.  YOU SHOULD SEEK ADVICE BASED ON YOUR
PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.

 

14

--------------------------------------------------------------------------------


 

Section 15.            EXECUTION.

 

To record the adoption of the Plan as set forth herein, effective as of
January 1, 2011, Rigel Pharmaceuticals, Inc. has caused its duly authorized
officer to execute the same this 16th day of December, 2010.

 

 

RIGEL PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Dolly Vance

 

 

 

 

Title:

EVP, General Counsel, Corporate Secretary

 

15

--------------------------------------------------------------------------------

 

For Employees Age 40 or Older

Individual Termination

 

EXHIBIT A

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Rigel
Pharmaceuticals, Inc. Change of Control Severance Plan (the “Plan”).

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company or the
Employers that is not expressly stated therein.  Certain capitalized terms used
in this Release are defined in the Plan.

 

I hereby confirm my obligations under my Proprietary Agreement with the Company
and/or the Employer.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company, the Employers, and their current and former directors,
officers, employees, stockholders, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Agreement (collectively, the “Released Claims”).  The Released
Claims include, but are not limited to:  (1) all claims arising out of or in any
way related to my employment with the Company, the Employers or their
affiliates, or the termination of that employment; (2) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company, the Employers, or their
affiliates; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the
federal Employee Retirement Income Security Act of 1974 (as amended), and the
California Fair Employment and Housing Act (as amended).  Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (1) any rights or claims for indemnification I may have pursuant to
any written indemnification agreement with the Company to which I am a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law;  or (2) any rights which are not waivable as a matter of law.  In addition,
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding.  I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.

 

1

--------------------------------------------------------------------------------


 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA.  I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled.  I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily to sign it sooner); (d) I have
seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

 

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me, and I must not revoke it thereafter.

 

 

EMPLOYEE

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

For Employees Age 40 or Older

Group Termination

 

EXHIBIT B

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Rigel
Pharmaceuticals, Inc. Change of Control Severance Plan (the “Plan”).

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company or the
Employers that is not expressly stated therein.  Certain capitalized terms used
in this Release are defined in the Plan.

 

I hereby confirm my obligations under my Proprietary Agreement with the Company
and/or the Employer.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company, the Employers, and their current and former directors,
officers, employees, stockholders, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Agreement (collectively, the “Released Claims”).  The Released
Claims include, but are not limited to:  (1) all claims arising out of or in any
way related to my employment with the Company, the Employers or their
affiliates, or the termination of that employment; (2) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company, the Employers, or their
affiliates; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the
federal Employee Retirement Income Security Act of 1974 (as amended), and the
California Fair Employment and Housing Act (as amended).  Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (1) any rights or claims for indemnification I may have pursuant to
any written indemnification agreement with the Company to which I am a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law;  or (2) any rights which are not waivable as a matter of law.  In addition,
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding.  I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.

 

1

--------------------------------------------------------------------------------


 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA.  I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled.  I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have forty-five (45) days to consider this
Release (although I may choose to voluntarily to sign it sooner); (d) I have
seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) the Release will
not be effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (“Effective
Date”).

 

I have received with this Release all of the information required by the ADEA,
including without limitation a detailed list of the job titles and ages of all
employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated, along with information on the eligibility factors used
to select employees for the group termination and any time limits applicable to
this group termination program.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

 

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me, and I must not revoke it thereafter.

 

 

EMPLOYEE

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

For Employees Under Age 40

Individual and Group Termination

 

EXHIBIT C

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Rigel
Pharmaceuticals, Inc. Change of Control Severance Plan (the “Plan”).

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company or the
Employers that is not expressly stated therein.  Certain capitalized terms used
in this Release are defined in the Plan.

 

I hereby confirm my obligations under my Proprietary Agreement with the Company
and/or the Employer.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company, the Employers, and their current and former directors,
officers, employees, stockholders, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Agreement (collectively, the “Released Claims”).  The Released
Claims include, but are not limited to:  (1) all claims arising out of or in any
way related to my employment with the Company, the Employers or their
affiliates, or the termination of that employment; (2) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company, the Employers, or their
affiliates; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, and the
California Fair Employment and Housing Act (as amended).  Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (1) any rights or claims for indemnification I may have pursuant to
any written indemnification agreement with the Company to which I am a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law;  or (2) any rights which are not waivable as a matter of law.  In addition,
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding.  I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.

 

1

--------------------------------------------------------------------------------


 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

 

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.

 

 

EMPLOYEE

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

APPENDIX A

 

RIGEL PHARMACEUTICALS, INC.

CHANGE OF CONTROL SEVERANCE PLAN

 

Severance benefits provided to Eligible Employees under the Rigel
Pharmaceuticals, Inc. Change of Control Severance Plan (the “Plan”) are as
follows:

 

1.                                      Severance Benefits.  Subject to the
exceptions set forth in Section 2 of the Plan, each Eligible Employee who
suffers a Qualifying Termination and who meets all of the requirements set forth
in the Plan, including, without limitation, executing and letting become
effective a general waiver and release in substantially the form attached to the
Plan as Exhibit A, Exhibit B or Exhibit C, as applicable, within the applicable
time period set forth therein, shall receive severance benefits as set forth in
this Appendix A.

 

(a)                                  Cash Severance.  The Company shall make a
lump sum payment of “Cash Severance” to the Eligible Employee in an amount
determined as follows:

 

Title at Termination

 

Amount

CEO, President or EVP

 

2.5 x (Base Salary + Eligible Bonus)

SVP or VP

 

2.0 x (Base Salary + Eligible Bonus)

 

Subject to Section 3(e) of the Plan, the Cash Severance will be paid in a lump
sum on the first regular payroll date following the effective date of the
general waiver and release, but in no event later than March 15 of the year
following the year in which the Qualifying Termination occurs.

 

(b)                                  COBRA Premium Benefit.  If the Eligible
Employee was enrolled in a group health plan (i.e., medical, dental, or vision
plan) sponsored by the Company or an affiliate of the Company immediately prior
to the Qualifying Termination, the Eligible Employee may be eligible to continue
coverage under such group health plan (or to convert to an individual policy) at
the time of the Eligible Employee’s termination of employment under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (together with any state
law of similar effect, “COBRA”).  The Company will notify the Eligible Employee
of any such right to continue such coverage at the time of termination pursuant
to COBRA.  No provision of this Plan will affect the continuation coverage
rules under COBRA, except that the Company’s payment, if any, of applicable
insurance premiums, or waiver of any cost of coverage under any self-funded
group health plan, will be credited as payment by the Eligible Employee for
purposes of the Eligible Employee’s payment required under COBRA.  Therefore,
the period during which an Eligible Employee may elect to continue the Company’s
or its affiliate’s group health plan coverage at his or her own expense under
COBRA, the length of time during which COBRA coverage will be made available to
the Eligible Employee, and all other rights and obligations of the Eligible
Employee under COBRA (except the obligation to pay insurance premiums that the
Company pays, if any, or, with respect to a self-funded plan, any obligation to
pay the cost of coverage to the Company that the Company waives, if any) will be
applied in the same manner that such rules would apply in the absence of this
Plan.

 

1

--------------------------------------------------------------------------------


 

Provided that the Eligible Employee and/or his or her eligible dependents elect
continued medical insurance coverage in accordance with the applicable
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1986 and any
other applicable state and federal law (commonly referred to as “COBRA”), the
Company shall pay to the Eligible Employee, on the first day of each month, a
fully taxable cash payment equal to the applicable COBRA premiums for that month
(including premiums for the Eligible Employee and his or her eligible dependents
who have elected and remain enrolled in such COBRA coverage), subject to
applicable tax withholdings (such amount, the “Special Severance Payment”), for
a number of months equal to the lesser of (i) the duration of the period in
which the Eligible Employee and his or her eligible dependents are enrolled in
such COBRA coverage (and not otherwise covered by another employer’s group
health plan that does not impose an applicable preexisting condition exclusion)
and (ii) eighteen (18) months.  The Eligible Employee may, but is not obligated
to, use such Special Severance Payment toward the cost of COBRA premiums. On the
45th day following the Eligible Employee’s termination of employment, the
Company will make the first payment to the Eligible Employee under this
Section Section 1(b), in a lump sum, equal to the aggregate Special Severance
Payments that the Company would have paid to the Participant through such date
had the Special Severance Payments commenced on the first day of the first month
following the termination of employment through such day, with the balance of
the Special Severance Payments paid thereafter on the schedule described above. 
In the event the terminated Eligible Employee becomes covered under another
employer’s group health plan (other than a plan that imposes a preexisting
condition exclusion unless the preexisting condition exclusion does not apply)
or otherwise ceases to be eligible for COBRA during the period provided in this
Section 1(b), then the Eligible Employee must immediately notify the Company of
such event, and the Special Severance Payments shall cease.  Notwithstanding the
foregoing, if the if the Company determines in its sole discretion that it may
pay COBRA premiums for Eligible Employee and any dependents covered under the
Company’s group health plan immediately prior to such termination of employment
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), then, in lieu of paying to the
Eligible Employee the Special Severance Payments described above, for a period
of 12 months commencing one calendar day following the date upon which Eligible
Employee incurs a termination of employment, the Company shall pay COBRA
premiums for Eligible Employee and any dependents covered under the Company’s
group health plan immediately prior to such termination of employment, provided
that the Company may cease making such premium payments when Eligible Employee
secures other employment and becomes eligible to participate in the health
insurance plan of Eligible Employee’s new employer (other than a plan that
imposes a preexisting condition exclusion unless the preexisting condition
exclusion does not apply).

 

2

--------------------------------------------------------------------------------


 

For purposes of this Section 1(b), any applicable insurance premiums that are
paid by the Company shall not include any amounts payable by the Eligible
Employee under an Internal Revenue Code Section 125 health care reimbursement
plan, which amounts, if any, are the sole responsibility of the Eligible
Employee.

 

(c)                                  Accelerated Vesting.   The vesting and
exercisability of all then-outstanding compensatory equity awards held by the
Eligible Employee shall be accelerated such that the awards are fully vested and
exercisable as of the date of the Qualifying Termination.

 

(d)                                  Extended Period to Exercise Post
Termination.      If the Eligible Employee has signed an agreement to extend the
period to exercise post termination within thirty (30) days after becoming
eligible to participate in the Plan, the Company will amend such Eligible
Employee’s then-outstanding stock options to extend the post-termination
exercise period of such options that is applicable upon a Qualifying Termination
until the earlier of (i) the original end of the term of each such option
(generally 10 years from the date of grant) or (ii) the one (1) year anniversary
of the date of the Qualifying Termination.

 

2.                                      Definitions:  The following definitions
shall apply for purposes of this Appendix A:

 

(a)                                  “Base Salary” shall mean the greater of the
Eligible Employee’s base salary in effect immediately prior to (i) the Change of
Control or (ii) the date of the Qualifying Termination. Base Salary does not
include variable forms of compensation such as bonuses, incentive compensation,
commissions, expenses or expense allowances.

 

(b)                                  “Eligible Bonus” shall mean the product of
(i) the average percentage of the target annual incentive bonus earned by the
Eligible Employee for performance during the two fiscal years immediately prior
to the fiscal year in which the Qualifying Termination occurs and (ii) the
target annual incentive bonus, expressed in dollars, which the Eligible Employee
is eligible to earn in the fiscal year in which (A) the Change of Control occurs
or (B) the Qualifying Termination occurs, whichever of (A) or (B) is greater.

 

The foregoing severance benefits are subject to all of the terms and conditions
of the Plan, including reduction against any other severance owed to the
Eligible Employee.

 

 

Appendix A Adopted: January 1, 2011

 

 

 

Rigel Pharmaceuticals, Inc.

 

 

 

By:

 

 

 

 

 

Title:

EVP, General Counsel, Corporate Secretary

 

3

--------------------------------------------------------------------------------
